Citation Nr: 0502529	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than June 29, 2000, 
for the grant of special monthly pension benefits based on 
the need for regular aid and attendance.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision in which the 
RO granted special monthly pension benefits based on the need 
for regular aid and attendance, effective on June 29, 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In November 1994, the veteran submitted a formal claim 
for permanent and total disability rating for pension 
purposes.  In a March 1995 rating decision, the RO granted 
the veteran's claim effective on November 14, 1994.  

3.  On June 29, 2000, the RO received a statement indicating 
that the veteran was in need of increased pension benefits 
due to his being housebound.  

4.  In a September 2000 rating decision, the RO granted 
increased special monthly pension based on the need for 
regular aid and attendance of another person effective on 
June 29, 2000.  



CONCLUSION OF LAW

An effective date earlier than June 29, 2000, the date of 
claim, for special monthly pension benefits based on the need 
for regular aid and attendance is not assignable.  38 
U.S.C.A. § 5110, (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
3.401(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether an earlier effective date is warranted for the 
grant of special monthly pension, by its very nature, has an 
extremely narrow focus.  

The RO, in the March 2002 Statement of the Case (SOC), and 
the August 2003 Supplemental Statement of the Case (SSOC), 
specifically advised the veteran of the type of evidence 
necessary to substantiate his claim of eligibility for VA 
benefits.  

The veteran was also advised of his and VA's responsibilities 
under VCAA, and what VA would do to assist him in the 
development of his claim.  

In addition, in the SOC and SSOC, the RO set forth the 
criteria for determining entitlement to special monthly 
pension based on the need for aid and attendance.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis

The Board notes that the veteran was awarded entitlement to 
nonservice-connected pension benefits by the RO in a March 
1995 rating decision.  This award was made effective 
beginning on November 14, 1994, which was the date of receipt 
of the veteran's original claim.  

In that rating decision, it was noted that the veteran had a 
history of paroxysmal atrial fibrillation, hypertension, 
adult-onset diabetes mellitus, gout, status-post 
transurethral resection of the prostate and hernia repair, 
status post cholecystectomy and diverticulosis.  

In a June 2000 rating decision, the RO granted increased 
special monthly pension based on the need for regular aid and 
attendance of another person, effective beginning on June 29, 
2000, which was the date of receipt of the veteran's claim 
for increased pension benefits.  

The veteran is now seeking an earlier effective date for the 
grant of increased special monthly pension benefits.  He 
essentially contends that he had been in need of the aid and 
attendance of another person since 1994.  

Thus, by implication, he also appears to be asserting that 
his 1994 claim for pension benefits should have also been 
treated as an inferred claim for special monthly pension 
benefits based on the need of regular aid and attendance 
because of his assertion that he was totally disabled at that 
time.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. 1521 (West 2002).  

Under 38 C.F.R. § 3.351(b) (2004), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  

The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2004).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be constant need.  38 C.F.R. § 3.352(a) 
(2004).  

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2004).  

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(l) (2004).  A claim for aid and attendance 
benefits is a claim for additional benefits payable in a 
specific circumstances to an individual entitled to, in this 
case, nonservice-connected pension.  In that sense, it is 
similar to a claim for increase.  

The Board has also considered the provisions of 38 C.F.R. § 
3.401, which specifically addresses aid and attendance (and 
housebound) benefits as follows, "(1) Except as provided in 
Sec. 3.400(o)(2) [which applies only to compensation and is 
not applicable to this pension claim], the date of receipt of 
claim or date entitlement arose, whichever is later.  

However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 
3.401(a)(2004).  

Under this provision, the effective date for an award of 
pension benefits based on aid and attendance is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  

The remaining portion of this regulation is applicable only 
if there has been a retroactive award of the basic pension 
benefits.  This is not the case here.  This part of the 
regulation does not provide for an earlier effective date of 
additional aid and attendance benefits where pension benefits 
have been awarded effective from the date of claim.  

In this case, the Board notes that the earliest claim for VA 
benefits that is on file is a Veteran's Application for 
Compensation or Pension (VA Form 21-526) that was received on 
November 14, 1994.  Although it is evident from this claim 
that the veteran was claiming pension benefits because he 
circled the word "Pension" at the top of the application, 
there is no indication on this form that the veteran was 
requesting increased pension benefits based on a need for aid 
and attendance.  See 38 C.F.R. § 3.351(a)(1).  

The Board also notes that, following the award of pension 
benefits in March 1995, the only correspondence received from 
the veteran by the RO over the next five years involved the 
submission of various documents advising the RO of his yearly 
income, to include the receipt of benefits from the Social 
Security Administration.  

The first correspondence received by the RO not having to do 
with providing income information was a statement received 
from his accredited representative on June 29, 2000, in which 
it was noted that the veteran was submitting an application 
for a higher level of pension benefits based on housebound 
status.  

Thus, the Board concludes that the statement received on June 
29, 2000, is the earliest document of record that can be 
construed as a claim for special monthly pension benefits.  
As noted hereinabove, June 29, 2000 was the effective date 
assigned by the RO for the veteran's award.  Consequently, 
the Board can identify no basis on which to grant special 
monthly pension benefits prior to that date.  38 C.F.R. 
§ 3.401(a).  

The Board recognizes that, if a formal claim for pension has 
previously been allowed, a report of examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  

Acceptance of a report of examination or treatment as a claim 
for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one 
year prior to the date of receipt of the report.  See 38 
C.F.R. § 3.157 (2004).  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1).  

The Board also recognizes that VA has constructive knowledge 
of documents generated by VA medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the Board has reviewed the veteran's VA 
treatment records for the period from 1994 to 2000 in order 
to determine if any of those records could be construed as an 
informal claim for special monthly pension based on the need 
for aid and attendance.  

However, the Board can find no treatment records dated during 
this period that could be construed as raising such a claim 
because none of these records suggest that he was in need of 
the aid and attendance during this period.  

To the contrary, the Board notes that these records suggest 
that the veteran was not in need of such assistance.  For 
example, as recently as January 2000, it was noted in a 
clinical record that the veteran was walking three miles a 
day six days a week for exercise.  The first medical evidence 
of record establishing the veteran's need for such assistance 
is a June 2000 statement from the veteran's treating 
physician, which was received with the veteran's claim on 
June 29, 2000.  

In support of his claim, the veteran has submitted a November 
2002 letter from his VA physician in which the physician 
finds that the veteran had been unable to secure or follow 
gainful employment since 1994.  However, this letter does not 
address the pertinent issue in this case, which is whether 
there is any basis for finding that the veteran filed an 
informal claim for increased special monthly pension prior to 
June 2000.  

The Board has considered the testimony of the veteran and his 
wife that was offered at a personal hearing at the RO.  While 
the Board is sympathetic to the veteran's contentions 
regarding his physical condition since 1994, the Board 
believes that the determinative issue in this case is when 
the veteran filed his claim for special monthly pension.  

As noted hereinabove, the Board believes that the June 2000 
statement from the veteran's representative is the earliest 
document that can be construed as such a claim.  

In summary, the Board concludes that the earliest document of 
record that can be construed as raising a claim for special 
monthly pension is the statement received from the veteran's 
accredited representative on June 29, 2000.  For this reason, 
the Board finds that there is no basis under the law to award 
an effective date prior to June 29, 2000, for special monthly 
pension based on the need for aid and attendance.  



ORDER

An effective date earlier than June 29, 2000, for the grant 
of special monthly pension based on the need for regular aid 
and attendance is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


